Citation Nr: 0922215	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot drop due 
to nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from August 1953 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and July 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied service 
connection for bilateral foot drop due to nerve damage.  

In a statement received by the Board on June 25, 2008, the 
Veteran stated that he would not be able to attend his 
central office hearing and wished to withdraw his request.  
His request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence that the Veteran has 
bilateral foot drop due to nerve damage that is related to 
service.


CONCLUSION OF LAW

Bilateral foot drop due to nerve damage was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim,  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in December 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The letter also met the notice 
requirements set out in Dingess.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran's service treatment records 
show that the Veteran had bilateral foot drop and neuropathy 
of the lower extremities in February 1958, VA and private 
treatment records following service reflect normal lower 
extremities with no treatment for or diagnosis of any 
disorders.  In light of the fact that the evidence of record 
fails to show any current diagnosis of bilateral foot drop, 
the Board finds that an examination is not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he had bilateral foot drop due to 
nerve damage from in-service injections of streptomycin.  

The Veteran's service treatment records reflect that he was 
seen in February 1958 for loss of sensation in his legs, with 
the onset of foot drop and weakness in both legs with 
numbness to the anterior aspect of both legs to his toes.  He 
indicated that he had been squatting for about 25 minutes 
before he noticed the onset.  It had become progressively 
worse in the prior 24 hours with difficulty climbing steps 
and weakness of dorsiflexion of both feet.  The Veteran 
indicated that he had one previous similar attack about five 
years prior at which time the symptoms persisted for about 
six months.  Upon examination, the Veteran had pronounced 
bilateral foot drop and high stepping gait.  His reflexes 
were active and equal bilaterally in his legs and hypoactive 
but symmetrical in his arms.  He had hypoesthesia in both 
forelegs anterolaterally extending to and including the first 
two toes of both feet.  Sensory examination revealed 
hypesthesia and hypalgesia over the cutaneous branches of the 
common peroneal nerve.  The Veteran was given foot drop 
braces and underwent physical therapy.  There was gradual and 
definite improvement in the foot drop and within a few days 
the foot drop had virtually cleared up, as well as the 
hypesthesia and hypalgesia.  The diagnosis was bilateral 
neuropathy of the common peroneal nerve, due to compression 
ischemia, not elsewhere classified.  There are no other 
service treatment records which show that the Veteran had 
bilateral foot drop, and his separation Report of Medical 
Examination reflected that the Veteran had a second degree 
pronation of the right foot, but otherwise normal lower 
extremities.    

VA and private treatment records following service do not 
show any indication that the Veteran currently has bilateral 
foot drop.  An April 2001 private medical record reflects 
that the Veteran had left foot pain, associated with a 
nonspecific arthritic process.  Private medical records 
showing treatment from February 2003 through July 2005 
reflect that the Veteran was seen for intermittent pain and 
gout in his feet.  March and April 2006 treatment records 
show that the Veteran had a normal gait.  A July 2006 VA 
medical record reflects that the Veteran's joints had normal 
range of motion with no synovitis and that he had normal 
lower extremities.  A February 2007 VA examination report 
reflects that the Veteran had no edema in his lower 
extremities.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for bilateral foot drop, 
due to nerve damage.  As noted above, to warrant service 
connection for bilateral foot drop, there must be medical 
evidence that the Veteran currently has this disorder, along 
with evidence of incurrence or aggravation of bilateral foot 
drop in service and a nexus between the in-service injury or 
disease and the current bilateral foot drop.  Boyer, supra.  
Medical evidence is required to prove the existence of a 
current diagnosis of bilateral foot drop.  Grottveit, supra.  
Without medical evidence of currently diagnosed bilateral 
foot drop due to nerve damage, service connection cannot be 
granted.  Brammer, supra.  While there is evidence that the 
Veteran was treated while in service for this condition, 
which was diagnosed as bilateral neuropathy of the common 
peroneal nerve, it appears that his bilateral foot drop 
resolved within a few days, and there is no evidence that he 
had a recurrence at any other time during service.  In 
addition, there is no evidence in the record that the Veteran 
currently has bilateral foot drop due to nerve damage.  While 
he has been treated for gout and foot pain, none of the 
private or VA medical records show treatment for or a 
diagnosis of bilateral foot drop due to nerve damage, or 
neuropathy of the common peroneal nerve.  As such, service 
connection is no warranted and must be denied. 

As noted, the Veteran has contended he has bilateral foot 
drop due to nerve damage in service; however, as a lay 
person, the Veteran is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral foot drop due to nerve 
damage is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


